       Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 1 of 17



 1 Ian M. Fischer (AZ Bar No. 026239)
     HUSCH BLACKWELL LLP
 2 2415 E. Camelback Road, Suite 420
     Phoenix, AZ 85016
 3 Telephone: (480) 824-7900; Facsimile: (480) 824-7905

 4
     E-Mail: Ian.Fischer@huschblackwell.com

 5 Jody Rudman (Pro Hac Vice Application to be filed)
     HUSCH BLACKWELL LLP
 6 111 Congress Avenue, Suite 1400
     Austin, Texas 78701
 7 Telephone: (512) 703-5716; Facsimile: (512) 479-1101
     E-Mail: Jody.Rudman@huschblackwell.com
 8
     Scott Davis (Pro Hac Vice Application to be filed)
 9 HUSCH BLACKWELL LLP
   1900 North Pearl Street, Suite 1800
10
   Dallas, TX 75201
11 Telephone: (214) 999-6100; Facsimile: (214) 999-6170
   E-Mail: Scott.Davis@huschblackwell.com
12
     Attorneys for Plaintiffs
13
                         IN THE UNITED STATES DISTRICT COURT
14                           FOR THE DISTRICT OF ARIZONA
15
      Arizona Health Insurance Company,           Case No. _________________________
16    LLC, individually and by and through its
      members:
17
      Virender Sharma, MD;
18    Ananya Das, MD;
      Mankanwal Sachdev, MD;
19    Nelson Lim, MD; and                         ORIGINAL COMPLAINT
20    Hack Jae Kim, MD;
      and                                         (JURY TRIAL REQUESTED)
21    Nizam Missaghi, MD in his individual
      capacity;
22
      Mahesh Mokhashi, MD, in his individual
23    capacity;
      The Mankanwal and Jasgit Sachdev
24    Living Trust; and
25    The Sharma Family Irrevocable Trust,

26                         Plaintiffs,
27
             v.
28
       Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 2 of 17



 1    Siddharth Jawahar a/k/a Siddarth
      Jawahar;
 2
      Swiftarc Fund, LP; and
 3    Swiftarc Capital, LLC,
                          Defendants.
 4

 5
                            PLAINTIFFS’ ORIGINAL COMPLAINT
 6
            Plaintiffs Arizona Health Insurance Company, LLC (the “Captive”), individually
 7
     and by and through its members Virender Sharma, MD; Ananya Das, MD; Mankanwal
 8
     Sachdev, MD; Nelson Lim, MD; and Hack Jae Kim, MD; and Nizam Missaghi, MD in his
 9
     individual capacity; Mahesh Mokhashi, MD in his individual capacity; The Mankanwal
10
     and Jasgit Sachdev Living Trust; and The Sharma Family Irrevocable Trust (collectively
11
     “Plaintiffs”) submit this complaint against Siddharth Jawahar a/k/a Siddarth Jawahar
12
     (“Jawahar”); Swiftarc Fund, LP (the “Swiftarc Fund”); and Swiftarc Capital, LLC
13
     (“Swiftarc Capital”) (collectively “Defendants”), and allege as follows:
14
                                 I.      NATURE OF THE CASE
15
            1.     Jawahar, who holds himself out as an investment banker and financial
16
     consultant, induced several Arizona-based physicians and entities they controlled to invest
17
     in his venture capital fund, Swiftarc Fund, LP (the “Swiftarc Fund”).
18
            2.     Collectively, the Plaintiffs invested millions of dollars in the Swiftarc Fund.
19
            3.     The General Partner of the Swiftarc Fund is Swiftarc Capital. The Swiftarc
20
     Fund and Swiftarc Capital (collectively, the “Swiftarc Entities”), are controlled by
21
     Jawahar, who, on information and belief, has used the Swiftarc Entities interchangeably
22
     when communicating about the issues herein.
23
            4.     Per Jawahar’s representations, the guiding principle of the Swiftarc Fund is
24
     capital preservation. Jawahar’s representation that capital would be preserved by the
25
     Swiftarc Fund no matter the market conditions was critical to all of the Plaintiffs’ decisions
26
     to invest in the Swiftarc Fund.
27
            5.     Jawahar further promised all of the Plaintiffs in written materials that they
28


                                                   2
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 3 of 17



 1 could withdraw and redeem their investments at any time. This representation was also

 2 critical to all of the Plaintiffs’ decisions to invest in the Swiftarc Fund, and each of the

 3 Plaintiffs relied on this representation in deciding to invest in the Swiftarc Fund.

 4         6.     Each of the Plaintiffs has submitted a valid and acknowledged redemption
 5 request to the Swiftarc Fund and/or the Swiftarc Entities and Jawahar, and each has

 6 endeavored for many months to receive redemptions. To date, Jawahar and the Swiftarc

 7 Entities have delayed, made excuses, made false and unkept promises, become

 8 unresponsive, and failed to make redemptions.

 9         7.     Despite Jawahar’s representation that the Swiftarc Fund was entirely liquid
10 and his many promises to honor redemptions of the shares and accounts of each of the

11 Plaintiffs, Jawahar and the Swiftarc Entities have not followed through. Jawahar ceased

12 almost all contact with the Plaintiffs in January 2020. In fact, on information and belief,

13 recently the Swiftarc Fund was apparently locked out of its Austin, Texas location and

14 abruptly moved to New York without sending notice or forwarding information to the

15 Plaintiffs.

16         8.     In this lawsuit the Plaintiffs seek to recoup the monies they entrusted to
17 Jawahar and/or the Swiftarc Entities along with all additional funds owed to them, and hold

18 the Defendants accountable for their conduct and false and fraudulent statements.

19                           II.    JURISDICTION AND VENUE
20         9.     This Court has jurisdiction under 28 U.S.C. § 1332(a)(1) because Plaintiffs
21 and Defendants are citizens of different States, and the amount in controversy exceeds

22 $75,000, exclusive of interest and costs.

23         10.    The Court has personal jurisdiction over these Defendants because Jawahar
24 individually and on the Defendants’ behalf had sufficient contacts with the State. Jawahar

25 traveled to Phoenix to pitch the Swiftarc company investments to the Plaintiffs. Thereafter,

26 Jawahar had numerous additional in-person meetings with the Plaintiffs in Phoenix to pitch

27 additional investment opportunities and give updates on the Plaintiffs’ current investments.

28 Jawahar on behalf of the Swiftarc Entities entered into contracts with Arizona individuals


                                                  3
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 4 of 17



 1 and entities they controlled and had continuing relationships, obligations and

 2 communications with Arizona citizens.         Furthermore, the Defendants’ actions caused
 3 harmful effect within the state of Arizona.

 4         11.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
 5 substantial part of the events or omissions giving rise to these claims occurred in this

 6 District. Jawahar traveled to this District to pitch his investments to these Plaintiffs. The

 7 Defendants induced all Plaintiffs to invest within this District, made promises and

 8 communications to the Plaintiffs in this District, monies invested originated within this

 9 District, and all monies sought herein are due to persons and entities they control residing,

10 working and banking within this District.

11                                        III.   PARTIES
12         12.    Defendant Jawahar, an individual and resident formerly of Austin, Texas and
13 recently of New York, New York can be served at his current address 1 World Trade

14 Center, 85th Floor, New York, New York 10007. In the alternative, he may be served at

15 his last-known addresses in Texas: 98 San Jacinto Blvd Unit FSR805, Unit 7, Austin, TX

16 78701; and 98 San Jacinto Blvd Apt. 337, Austin, TX 78701.

17         13.    Defendant Swiftarc Fund, LP is a Delaware limited partnership with its
18 principal place of business listed in current Secretary of State records as being at 401

19 Congress Avenue, Suite 2660, Austin, Texas 78701. According to current records, it may

20 be served through its registered agent Bering Strait Capital, LLC, at 401 Congress Avenue,

21 Suite 2660, Austin, Texas 78701.

22         14.    Defendant Swiftarc Capital, LLC is a Delaware limited liability company
23 registered in Texas, with its principal place of business listed in current records as being at

24 300 West 6th Street, Suite 2300, Austin, Texas 78701. On information and belief, its

25 members are Siamc Kamalie, a Texas resident; and Siddharth Jawahar, a former Texas

26 resident and current New York resident. According to current records, Swiftarc Capital,

27 LLC may be served through its registered agent Siamc Kamalie, 300 West 6 th Street, Suite

28 2300, Austin, Texas 78701.


                                                  4
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 5 of 17



 1         15.     Plaintiff Arizona Digestive Health Insurance Company, LLC (“the Captive”)
 2 is a Montana limited liability company whose members are Virender Sharma, MD; Ananya

 3 Das, MD; Mankanwal Sachdev, MD; Nelson Lim, MD; and Hack Jae Kim, MD, all

 4 residents of the State of Arizona.

 5         16.     Plaintiff Nizam Missaghi, MD (“Dr. Missaghi”), is an individual and citizen
 6 of the State of Arizona.

 7         17.     Plaintiff Mahesh Mokhashi, MD is an individual and citizen of the State of
 8 Arizona.

 9         18.     Plaintiff The Mankanwal and Jasgit Sachdev Living Trust (the “Sachdev
10 Trust”), is a trust with its primary trustees and beneficiaries located in the State of Arizona.

11         19.     Plaintiff The Sharma Family Irrevocable Trust (the “Sharma Trust”) is a trust
12 with its primary trustees and beneficiaries located in the State of Arizona.

13         IV.     BACKGROUND FACTS APPLICABLE TO ALL PLAINTIFFS
14         20.     The Plaintiff physicians are medical doctors with practices in the Phoenix,
15 Arizona area. The Captive is a Montana LLC whose five members are medical doctors in

16 the Phoenix area. The Sharma Family Irrevocable Trust is managed by Dr. Virender

17 Sharma, a Phoenix, Arizona-based doctor. The Mankanwal and Jasgit Sachdev Living

18 Trust is managed by Dr. Mankanwal Sachdev, a Phoenix-area doctor.

19         21.     Jawahar is the Chief Operating Officer, Managing Member and/or managing
20 partner at The Swiftarc Fund, Swiftarc Capital, and numerous related Swiftarc companies

21 such as Swiftarc, LLC, and Swiftarc Ventures, LLC. According to Jawahar, the Swiftarc

22 Entities are hedge funds “focusing on undervalued consumer companies in emerging and

23 frontier markets across Asia, Africa and Latin America.” According to Jawahar, the

24 portfolio of the Swiftarc Entities consists of fast growing consumer businesses that are

25 listed in local markets. The Swiftarc Entities purport to benefit from deep local

26 relationships and operate in the following consumer staple categories: food retail, fast food,

27 household and basic hygiene products, fast moving goods, food & beverage, and beer, wine

28


                                                   5
         Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 6 of 17



 1 & spirits.1

 2           22.   Dr. Virender Sharma first encountered Jawahar after Dr. Sharma developed
 3 a new technology to treat gastroenterological issues.      Santé Ventures, an investment
 4 company with expertise in biotechnology, took an interest in Dr. Sharma’s invention.

 5 Jawahar was an employee of Santé Ventures before developing several of Jawahar’s own

 6 independent venture capital funds and related companies, including the Swiftarc Fund and

 7 the Swiftarc Entities.

 8           23.   Jawahar eventually induced Dr. Sharma to invest in The Swiftarc Fund.
 9 Jawahar spoke to Dr. Sharma about the success of the Swiftarc Fund and assured Dr.

10 Sharma of the security of his investment.

11           24.   In May 2014, Jawahar then flew to Phoenix, Arizona to pitch The Swiftarc
12 Fund to several of Dr. Sharma’s colleagues (and fellow Plaintiffs).

13           25.   Jawahar assured the Plaintiffs that the Swiftarc Fund was focused on capital
14 preservation. He assured them their initial investments would always be easily redeemed,

15 and that Swiftarc was not an aggressive investment fund.

16           26.   Indeed, in written correspondence to the Captive dated August 6, 2014,
17 Jawahar promised, “The Swiftarc Fund, LP has never lost any Limited Partner’s principal

18 or invested capital over a calendar year, since inception. And that Capital Preservation is

19 the investment mandate’s central tenet.”

20           27.   The Plaintiffs entrusted Jawahar and the Swiftarc Entities with their hard-
21 earned monies only after numerous assurances that they would receive 100 percent of their

22 investments back at a minimum.

23           28.   Each investment by each of the Plaintiffs carried a corresponding right to
24 redemption. Plaintiffs, with the exception of the Captive, were guaranteed 100 percent

25 capital redemption on a 90-day notice. In a letter agreement dated July 18, 2014, the

26 Captive was granted a special accommodation entitling it to 100 percent capital redemption

27
     1
28     https://www.crunchbase.com/person/sid-jawahar (last accessed May 5, 2020); see also
     arfoundation.org/board.

                                                 6
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 7 of 17



 1 on a 30-day withdrawal notice, payable within 45 days after the last day of the month of

 2 withdrawal.

 3         29.    Each Plaintiff has submitted a redemption request as further detailed herein.
 4 Jawahar has acknowledged receipt of those requests, has expressly acknowledged their

 5 validity, and has made numerous written promises to pay redemptions. However, no

 6 Plaintiff has received a full redemption of his/its investments. Only one Plaintiff has

 7 received even a partial redemption. The rest have received nothing.

 8         30.    Jawahar is well-aware the Plaintiffs seek their redemption funds. On January
 9 15, 2020, Jawahar confirmed in a text message to Plaintiff Dr. Nizam Missaghi that the

10 Swiftarc Entities were operational and that Jawahar was “not going anywhere.” He further

11 represented, “Everyone’s capital including yours [sic] will be returned.”

12         31.    However, instead of returning Plaintiffs’ redeemed investments, Jawahar and
13 the Swiftarc Entities have steadily avoided calls and emails, become unresponsive, made

14 excuses, and/or strung the Plaintiffs along.

15         32.    These actions constitute, at a minimum, civil theft, conversion, unjust
16 enrichment, negligent misrepresentations and fraud, and cannot be permitted.

17       V.      ALLEGATIONS SPECIFIC TO THE INDIVIDUAL PLAINTIFFS
18                                      A.        THE CAPTIVE
19         33.    Beginning in 2014, the Captive made a series of investments in the Swiftarc
20 Fund, eventually totaling over $2 million. Jawahar on behalf of Swiftarc Capital, the

21 Managing Partner of the Swiftarc Fund, represented in writing that the assets of the Fund

22 would consist solely of cash and freely-tradeable securities. A true and correct copy of

23 Jawahar’s letter to the Captive making this representation is attached as Exhibit A. This

24 representation was a critical inducement to the Captive’s decision to invest.

25         34.    Also critical to inducing the Captive to invest, Jawahar on behalf of the
26 Swiftarc Entities represented in writing that the Captive’s investment would be 100%

27 redeemable on thirty days’ notice, and that the Swiftarc Fund’s investments would be

28 “100% liquid securities whose value can be calculated on a mark-to-market basis at any


                                                  7
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 8 of 17



 1 point and correspondingly be sold at market value on any day.” A true and correct copy

 2 of this written representation is attached hereto as Exhibit B (emphasis in original).

 3         35.    To date, none of the money invested by the Captive has been returned despite
 4 an acknowledged redemption request and repeated promises.

 5         36.    Specifically, in early August 2019, Dr. Ananya Das on behalf of the Captive
 6 was in ongoing communications with Jawahar on behalf of the Swiftarc Fund regarding a

 7 need and desire for the Captive to redeem its investment. Dr. Das on behalf of the Captive

 8 made Jawahar aware that time was of the essence for the redemption to be returned to the

 9 Captive account. Jawahar eventually sent to Dr. Das a redemption form.

10         37.    On or about September 13, 2019, Jawahar wrote to Dr. Das and the other
11 Captive members that the redemption would be processed in Q4 of 2019 after October 25,

12 and that Jawahar understood time was of the essence.

13         38.    On or about September 19, 2019, Dr. Das on behalf of the Captive signed the
14 redemption form. The Captive’s redemption form was received and acknowledged by

15 Jawahar on behalf of the Swiftarc Entities that same day. True and correct copies of the

16 redemption form and Jawahar’s acknowledgement of receipt are attached hereto as

17 Exhibits C and D.

18         39.    On or about November 5, 2019, Jawahar on behalf of Swiftarc Capital wrote
19 that “the redemption process was initiated as planned” as of close of business October 31,

20 2019. A true and correct copy of his email is attached as Exhibit E.

21         40.    No funds were repaid to the Captive. Throughout late October and the month
22 of November 2019, Dr. Das continued on behalf of the Captive to seek information

23 regarding the redemption. His efforts were met with silence, excuses, and delays. On

24 November 20, 2019, Jawahar on behalf of Swiftarc Capital apologized for delays due to

25 “extensive travels” and stated, “We are also working with our traders to expedite the sale

26 to actuate the wire before Dec. 15.” Jawahar also introduced the Captive to Joseph

27 Kozusko, who “oversees Reporting, Transition and Back Office Operations.” A true and

28 correct copy of Jawahar’s email is attached as Exhibit F.


                                                 8
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 9 of 17



 1         41.    Just as no redemption was forthcoming in late October, no redemption came
 2 in December. On December 13, 2019, Jawahar again apologized for “extensive travels.”

 3 A true and correct copy of Jawahar’s email is attached as Exhibit G.

 4         42.    Kozusko on behalf of Swiftarc Capital then wrote that the redemption had
 5 been initiated, but the Swiftarc Fund was “experiencing unexpected delays with the foreign

 6 exchange transfer related to our primary broker for the Pakistani holdings.” A true and

 7 correct copy of his email is attached as Exhibit H hereto.

 8         43.    In mid-January 2020, Jawahar wrote to Dr. Mankanwal Sachdev
 9 acknowledging the Captive group’s “frustration with the delay in the group’s redemption”

10 and further stated, “We are almost through with this process and should be able to put a lid

11 on it very soon.” A true and correct copy of his email is attached as Exhibit I hereto.

12         44.    The Captive has received no redemption to date.
13         45.    The Swiftarc Fund sent a statement to the Captive on or about October 31,
14 2019, showing that as of October 31, 2019, the Captive had contributed $2,560,882.92 to

15 the Swiftarc Fund, and had earned income of $125,176.85, and inexplicably showing a

16 withdrawal of $2,686,059.77. A true and correct copy is attached as Exhibit J. While this

17 paperwork showed a withdrawal as if a redemption had occurred and been paid, in reality

18 no monies have ever returned to the Captive or any of its members on behalf of the Captive.

19         46.    Jawahar’s refusal and failure to repay the Captive not only violates Jawahar’s
20 and the Swiftarc Fund’s own agreements, representations and promises, but has also

21 created tax and other consequences for the Captive and its members.

22                                    B. DR. NIZAM MISSAGHI
23         47.    Dr. Nizam Missaghi invested a total of $650,000 in the Swiftarc Fund:
24 $375,000 deposited on July 24, 2014; $150,000 deposited on August 1, 2017; and $125,000

25 thereafter.

26         48.    As of December 2018, the value of Dr. Missaghi’s investment was calculated
27 to be $776,664.30. A true and correct copy of Dr. Missaghi’s Investor Statement is attached

28 hereto as Exhibit K.


                                                 9
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 10 of 17



 1        49.      Dr. Missaghi made redemption requests as early as February 2019.
 2 According to Jawahar, Dr. Missaghi’s redemption was to be completed and funds wired by

 3 June 15th. After empty promises, delays and silence, Dr. Missaghi then made another

 4 written redemption request in mid-June 2019, which was to be effective June 30, 2019.

 5        50.      No timely redemption payment was made. Acknowledging such, Jawahar
 6 on behalf of the Swiftarc Entities sent to Dr. Missaghi a written agreement to a 10%

 7 “inconvenience and relationship premium” to be added to the redemption amount and paid

 8 by the Swiftarc Fund’s management company. The entire payment was to have been made,

 9 in full, by September 15, 2019. A true and correct copy of the acknowledgment and 10%

10 premium agreement is attached hereto as Exhibit L.

11        51.      In January 2020, Jawahar on behalf of Swiftarc Capital wrote to Dr. Missaghi
12 a “Swiftarc Redemption Update” email assuring him the Swiftarc Fund was “operational,”

13 acknowledging the Fund owed Dr. Missaghi $150,000 plus the inconvenience fee, and

14 promising another update. A true and correct copy of Jawahar’s January 2020

15 correspondence is attached hereto as Exhibit M.

16        52.      No new update was forthcoming.
17        53.      Jawahar has made periodic payments to Dr. Missaghi in assorted amounts in
18 the total amount of $609,706.99. Continuing to acknowledge the Fund’s obligation to

19 redeem Dr. Missaghi’s shares and the validity of the redemption request, Jawahar made

20 another installment payment as recently as May 4, 2020. However, to date the full

21 redemption amount has not been paid.

22        54.      Jawahar and the Swiftarc Entities still owe Dr. Missaghi $140,000.
23                                  C. DR. MAHESH MOKHASHI
24        55.      Dr. Mahesh Mokhashi invested a total of $275,000 and has an account valued
25 at $325,095.93: $150,000 deposited on or about December 22, 2015; $125,000 deposited

26 on or about January 28, 2016; and $50,095.93 of earned interest. A true and correct copy

27 of Dr, Mokhashi’s investor statement for the period ending October 31, 2019 is attached

28 as Exhibit N.


                                                10
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 11 of 17



 1         56.    Jawahar assured Dr. Mokhashi in 2019 that the Swiftarc Fund was doing
 2 well.

 3         57.    In early November 2019, Dr. Mokhashi requested a redemption of his entire
 4 account. Almost one month later, he had still heard nothing from Jawahar. On or about

 5 November 25, 2019, at Dr. Mokhashi’s urging, Jawahar finally responded that Joseph

 6 Kozusko “who handles Reporting & Redemptions” would “advise on next steps.” A true

 7 and correct copy of Jawahar’s email is attached as Exhibit O.

 8         58.    Thereafter Dr. Mokhashi made another written redemption request, which
 9 was acknowledged as received on December 29, 2019. Dr. Mokhashi was informed by

10 “Investor Relations” at Swiftarc Capital that his redemption was expected to be processed

11 in January. A true and correct copy of this correspondence is attached as Exhibit P.

12         59.    To date, no funds have been repaid to Dr. Mokhashi.
13                D. MANKANWAL AND JASGIT SACHDEV LIVING TRUST
14         60.    The Mankanwal and Jasgit Sachdev Living Trust (the “Sachdev Trust”)
15 invested a total of approximately $1.5 million by wiring funds to Swiftarc, LLC on or about

16 September 20, 2019. While Jawahar on behalf of Swiftarc Capital welcomed the Sachdev

17 Trust “to the partnership” (i.e., the Swiftarc Fund, LP) in an email sent on September 20,

18 2019, on information and belief Jawahar may have placed these funds into a separate

19 “Swiftarc Opportunities Fund” which was also controlled by Jawahar.

20         61.    Dr. Mankanwal Sachdev on behalf of the Sachdev Trust submitted a
21 redemption request on January 13, 2020.

22         62.    Jawahar confirmed receipt of Dr. Sachdev’s redemption email and said he
23 would be in touch regarding next steps. A true and correct copy of this correspondence is

24 attached as Exhibit Q.

25         63.    No additional information was ever received, nor any redemption amounts
26 ever repaid.

27

28


                                                11
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 12 of 17



 1                         E. SHARMA FAMILY IRREVOCABLE TRUST
 2         64.    The Sharma Family Irrevocable Trust (the “Sharma Trust”) invested at least
 3 $500,000 in the Swiftarc Fund. Despite Jawahar’s promises of capital preservation which

 4 were critical to the decision to invest, the Sharma Trust’s account statement for the period

 5 ending October 31, 2019, shows a loss, with an account value of $430,085.32. A true and

 6 correct copy of the account statement is attached hereto as Exhibit R.

 7         65.    On or about January 10, 2020, the Sharma Trust submitted a Redemption
 8 Request to the Swiftarc Fund and emailed it to Joseph Kozusko and Jawahar.

 9         66.    On February 20, 2020, having received no redemption payment nor an
10 executed copy of the redemption request, the Sharma Trust again emailed Kozusko and

11 Jawahar to correct a date error and request a status and follow up. Kozusko on behalf of

12 Swiftarc Capital wrote back that same day, “We expect a redemption event in a timely

13 matter, and will keep you posted on a timeline.” A true and correct copy of this email

14 exchange is attached as Exhibit S.

15         67.    To date, no further communication has been received, and no monies have
16 been paid back.

17                                VI.    CLAIMS FOR RELIEF
18                   A. FIRST CLAIM FOR RELIEF – MONEY HAD AND
19                                      RECEIVED/ASSUMPSIT
20         68.    Plaintiffs incorporate by reference all preceding paragraphs in this First
21 Claim for Relief.

22         69.    A claim for money had and received may be maintained by showing that the
23 defendant has received or obtained possession of money of the plaintiff which in equity

24 and good conscience he ought to pay over to the plaintiff.

25         70.    Defendants Jawahar and the Swiftarc Entities have knowingly obtained,
26 retained and appreciated a benefit from these Plaintiffs collectively in the amount of at least

27 $4,965,000.00 to which they are not entitled.

28


                                                  12
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 13 of 17



 1         71.     This total amount referred to above consists of at least $2.5 million from the
 2 Captive; $140,000 from Dr. Missaghi; $325,000 from Dr. Mokhashi; $1.5 million from the

 3 Sachdev Trust; and $500,000 from the Sharma Trust.

 4         72.     Defendants Jawahar and the Swiftarc Entities have acknowledged the
 5
     validity of each of the redemption requests submitted by the Plaintiffs and promised
 6
     payment. The redemption amounts are being held by the Defendants Jawahar and the
 7

 8 Swiftarc Entities without any legal or equitable justification.

 9         73.     Equity and good conscience require that the Plaintiffs be repaid all amounts
10 that Defendants received for investment into the Swiftarc Fund and other Swiftarc Entities,

11 along with all other returns on investment promised, and costs and fees necessary to pursue

12 this relief.

13                B.    SECOND CLAIM FOR RELIEF – UNJUST ENRICHMENT
14         74.     Plaintiffs incorporate by reference all preceding paragraphs in this Second
15 Claim for Relief.

16         75.     Plaintiffs conferred a benefit upon the Defendants in investing in their funds.
17 Defendants were enriched by the receipt of a benefit of at least $4,965,000.00, at the

18 expense of the Plaintiffs collectively. This total amount consists of at least $2.5 million

19 from the Captive; $140,000 from Dr. Missaghi; $325,000 from Dr. Mokhashi; $1.5 million

20 from the Sachdev Trust; and $500,000 from the Sharma Trust.

21         76.     In light of the allegations herein, it is unjust to allow Defendants to retain
22 that benefit and fail to compensate the Plaintiffs in the amount of their redemptions and

23 earnings.

24         77.     Defendants should be required to repay to Plaintiffs all unpaid amounts of
25 Plaintiffs’ investments into the Swiftarc Fund and Swiftarc Entities or any other entities

26 controlled by Jawahar, along with all other returns on investment promised, and costs and

27 fees necessary to pursue this relief.

28


                                                  13
      Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 14 of 17



 1                      C.     THIRD CLAIM FOR RELIEF – CONVERSION
 2          78.    Plaintiffs incorporate by reference all preceding paragraphs in this Third
 3 Claim for Relief.

 4          79.    In retaining and refusing to remit Plaintiffs’ monies which were due, owing,
 5 and payable to Plaintiffs, Defendants engaged in a distinct, unauthorized act of dominion

 6 or ownership over property belonging to Plaintiffs.

 7          80.    There is an obligation by Defendants, acknowledged by Jawahar repeatedly
 8 and recently re-confirmed by Jawahar’s payment of an installment to Dr. Missaghi, to pay

 9 the funds to the Plaintiffs.

10          81.    Defendants caused damages to the Plaintiffs because the Plaintiffs are
11 deprived of payments which were due, owing, and payable to the Plaintiffs.

12          82.    Plaintiffs request an award of compensatory damages in the amount of at
13 least $4,965,000.00 against Defendants jointly and severally, in an amount to be proven at

14 trial, plus interest at the legal rate from the time of conversion until the time of trial, along

15 with all other returns on investment promised, and costs and fees necessary to pursue this

16 relief

17            D.     FOURTH CLAIM FOR RELIEF – FRAUDULENT INDUCMENT
18          83.    Plaintiffs incorporate by reference all preceding paragraphs in this Fourth
19 Claim for Relief.

20          84.    Defendants falsely represented to each of these Plaintiffs that they could
21 withdraw 100 percent of their investment at any time. Defendants further represented that

22 the Swiftarc Fund and Swiftarc Entities would preserve all capital invested by Plaintiffs.

23          85.    These false representations were material to the Plaintiffs’ decisions to
24 invest, and the Plaintiffs were ignorant of the falsity of these representations.

25          86.    Defendants, at all times, knew their representations were false and made
26 these representations falsely, fraudulently, and with the intent to induce the Plaintiffs to

27 invest based on the false and fraudulent representations.

28


                                                   14
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 15 of 17



 1         87.    Defendants have also falsely and fraudulently represented to Plaintiffs since
 2 at least June 2019 that their investments were in the process of being redeemed and repaid,

 3 along with returns on investment tied to the performance of the fund.

 4         88.    Defendants, at all times, knew these representations were false and made
 5 these representations falsely, fraudulently, and with the intent to induce the Plaintiffs to

 6 rely on the false and fraudulent representations.

 7         89.    Defendants knew that Plaintiffs, because of their lack of knowledge, inferior
 8 bargaining power, and reliance on Defendants’ experience, would and did detrimentally

 9 rely on the representation and guidance of Defendants. All of the representations referred

10 to above and incorporated herein were false and fraudulent when made, and the Defendants

11 knew they were false and fraudulent when made but made them knowingly and

12 intentionally and with the intent to deceive the Plaintiffs and induce them into making

13 investments and assure and lull them after redemptions were submitted.

14         90.    As a direct and proximate result of the false and fraudulent representations
15 made by Defendants, Plaintiffs have suffered damages in excess of $4,965,000.00.

16                      E.     FIFTH CLAIM FOR RELIEF – NEGLIGENT
17                                  MISREPRESENTATION
18         91.    Plaintiffs incorporate by reference all preceding paragraphs in this Fifth
19 Claim for Relief.

20         92.    Defendants falsely represented to each of the Plaintiffs that they could
21 withdraw 100 percent of their investments at any time. Defendants further represented that

22 the Swiftarc Fund and Swiftarc Entities would preserve all capital invested by the

23 Plaintiffs.

24         93.    These false representations were material to the Plaintiffs’ decisions to invest
25 and caused the Plaintiffs to enter into investment contracts.

26         94.    Defendants have also falsely represented to the Plaintiffs since at least June
27 2019 that their investments were in the process of being redeemed and repaid, along with

28 returns on investment tied to the performance of the Swiftarc Fund.


                                                 15
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 16 of 17



 1         95.      Defendants, at all times, were negligent as to the falsity of these
 2 representations and breached standard duties of care with regard to the accuracy and truth

 3 of these representations.

 4         96.      The Plaintiffs relied on these representations as true.
 5         97.      As a direct and proximate result of the negligent misrepresentations made by
 6 Defendants, Plaintiffs have suffered damages in excess of $4,965,000.00.

 7                             VII.    DEMAND FOR JURY TRIAL
 8         98.      Plaintiffs hereby demand a trial by jury on all issues presented herein.
 9                                 VIII. PRAYER FOR RELIEF
10         WHEREFORE, Plaintiffs respectfully request that the Court:
11               (1)       Enter judgment in favor of Plaintiffs and against Defendants on
12               Claims One through Five as detailed above, and award Plaintiffs all damages to
13               be proven at trial and pre- and post-judgment interest thereon;
14               (2)       Award Plaintiffs exemplary damages as allowed by law;
15               (3)       Award Plaintiffs attorneys’ fees and costs, as allowed by law; and
16               (4)       Grant Plaintiffs such other relief as the Court deems just and proper.
17         Dated: May 28, 2020.
18                                               Respectfully submitted,
19
                                                 HUSCH BLACKWELL LLP
20
                                                 /s/ Ian M. Fischer
21                                               Ian M. Fischer (AZ Bar No. 026239)
22                                               Husch Blackwell LLP
                                                 2415 E. Camelback Road, Suite 420
23                                               Phoenix, Arizona 85016
24
                                                 Jody Rudman (Pro Hac Vice Application to be
25                                               filed)
                                                 Husch Blackwell LLP
26                                               111 Congress Avenue, Suite 1400
27                                               Austin, Texas 78701

28                                               Scott Davis (Pro Hac Vice Application to be


                                                   16
     Case 2:20-cv-01046-SRB Document 1 Filed 05/29/20 Page 17 of 17



 1                                    filed)
                                      Husch Blackwell LLP
 2
                                      1900 North Pearl Street, Suite 1800
 3                                    Dallas, TX 75201

 4                                    ATTORNEYS FOR PLAINTIFFS
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        17
